DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s amendment filed on December 21, 2021.  Claims 1, 7-8, 11-14 and 16 have been amended.  Claims 17-19 have been added.  Claim 6 has been cancelled.  Claims 1-19 are pending in the application.  Claim 15 has been withdrawn as being directed to a non-elected invention. 

Response to Amendment
	Rejections under 35 USC § 112(b) of claim 7 has been withdrawn in view of applicant’s amendments. 
	Rejections under 35 USC § 102 of claims 1-5, 7-14 and 16 have been withdrawn in view of applicant’s amendments.  However, upon further search and consideration, new grounds of rejection have been made. 
	Rejections under 35 USC § 102 of claim 6 has been withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakaso, N. (JP2013094436A, relied on machine translation, hereinafter Nakaso).
In regards to Claim 1, Nakaso discloses a perfume retaining structure comprising: 
a perfume retainer (# 1 fragrance container) (see figure 1 below); 
a plurality of retaining spaces in which the perfume retainer (#1) is arranged (see figure 1 below and figure 2c below); and 
a first opening (#16) and a second opening (#3) that allow the retaining spaces to be opened to outside (see figure 1 below and figure 2c below), 
wherein the retaining spaces each have:
a ventilation area (#5 fragrance transport airway) that faces the first opening (#16) and the second opening (#3) (see figure 1 below and figure 2 below), and 
a retaining area that is arranged adjacent to the ventilation area (#5) and communicates with the ventilation area (#5), the perfume retainer (#1) being arranged in the retaining area (see figure 1 below and paragraph [0017]),


    PNG
    media_image1.png
    338
    676
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    372
    425
    media_image2.png
    Greyscale

Claim 2, Nakaso discloses wherein the ventilation area linearly connects the first opening (#16) and the second opening (#3) along a predetermined direction, and the retaining area is arranged adjacent to the ventilation area in a direction intersecting the predetermined direction (see figures 1 and 2c above).
	In regards to Claims 3-4, Nakaso discloses further comprising a restricting portion (#13) that limits movement of the perfume retainer toward the ventilation area (#5), wherein the restricting portion (#13) is a recess that contains a part of the perfume retainer (#1) (see figure 2c above).	
In regards to Claim 5, Nakaso discloses wherein the restricting portion (#13) is a rib that extends between the ventilation area (#5) and the retaining area (see figures 1 and 2c above).
In regards to Claim 7, Nakaso discloses wherein the perfume retaining structure is a perfume cartridge to be fitted in a scent providing device (see figure 1 above). 
In regards to Claim 8, Nakaso discloses further comprising a case (#1 fragrance container having case) that has the retaining spaces and the first opening (#16); and a case cover (#2) that is attached to the case (#1) and has the second opening (#3) (see figure 1 above).
	In regards to Claim 9, Nakaso discloses further comprising a restricting portion (#13) that limits movement of the perfume retainer toward the ventilation area (#5) (see figure 1 above).

    PNG
    media_image3.png
    363
    594
    media_image3.png
    Greyscale

	In regards to Claim 10, Nakaso discloses wherein the restricting portion is a recess that is disposed on the case and contains a part of the perfume retainer (see figure 1 below).

    PNG
    media_image4.png
    399
    660
    media_image4.png
    Greyscale

In regards to Claim 11, Nakaso discloses wherein the case (#1 fragrance container within the case) includes a first case body that has the retaining space, and a second 
	The restricting portion is a rib that is formed on the second case body (#15) and extends into the retaining space in the first case body (see figure 1 below). 

    PNG
    media_image5.png
    387
    707
    media_image5.png
    Greyscale

	In regards to Claim 12, Nakaso discloses wherein:
the case (#1) has a plurality of retaining spaces and the first openings (#16) (see figure 2c), 
the case cover (#2) has the second opening (#3) (see figures 2a and 2b), 
the case cover (#2) is rotatably attached to the case (#1) (see figure 2c and paragraphs [0020]-[0022]), and 
the second opening (#3) faces one of the plurality of retaining spaces (see figures 2a-2c and paragraphs [0020]-[0022]).
In regards to Claim 13, Nakaso discloses wherein the perfume retaining structure is a perfume cartridge (#4) to be fitted in a scent providing device, and the case cover 


    PNG
    media_image6.png
    518
    732
    media_image6.png
    Greyscale

In regards to Claim 14, Nakaso discloses wherein the retaining spaces are arranged at regular intervals around a central axis of the perfume retaining structure (see figure 2c).
In regards to Claim 16, Nasako discloses a scent providing device comprising: 

an air blowing device (#8) that supplies air to the retaining spaces,
wherein the retaining spaces have:
a ventilation area (#5) that faces the first opening (#16) and the second opening (#3), and 
a retaining area that is arranged adjacent to the ventilation area (#5) and communicates with the ventilation area (#5), the perfume retainer (#4) being arranged in the retaining area (see figures 1 and 2c below and paragraph [0017]),
wherein the retaining spaces, including the ventilation area (#5) and the retaining area, are arranged around a central axis of the perfume retaining structure (#1) (see figure 1 and 2c below).

    PNG
    media_image1.png
    338
    676
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    372
    425
    media_image2.png
    Greyscale


In regards to Claims 17-18, Nakaso discloses wherein the perfume retainer is configured to retain a liquid capable of providing a scent, wherein the liquid includes a perfume (see paragraphs [0024] and [0037]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaso.
In regards to Claim 19, Nakaso discloses the perfume retaining structure as recited in claim 18.  Although Nakaso is silent in regards to wherein the perfume includes an essential oil or an essential oil diluted with ethanol, changing the type of fragrance is a mere engineering design choice in order to obtain a desired end result, such as for improved smell or user preference, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04. 

Response to Arguments
Applicant’s arguments with respect to Pankhurst and Kyoto have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments have been fully considered but they are not persuasive.
Applicant submits that the cited art is distinguished from the claimed invention. For example, the cited art at least fails to disclose or suggest “... wherein the retaining spaces, each including the ventilation area and the retaining area, are arranged around a central axis of the perfume retaining structure...” as amended as claimed and as further defined in claim 14. 
Examiner respectfully disagrees and points out that Nakaso clearly discloses wherein the retaining spaces each including the ventilation area and the retaining area, are arranged around a central axis of the perfume retaining structure, as can be seen on figures 1 and 2C of Nakaso, and as discussed above in the office action.  Therefore, the argument is not considered persuasive and the rejection is thereby maintained.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759